Citation Nr: 1208781	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  06-33 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a cervical spine disability, to include as secondary to medication taken for service-connected mental health disabilities, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to medication taken for service-connected mental health disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his girlfriend

ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for his cervical and lumbar spine disabilities.  

A hearing was held in February 2010, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the proceeding has been associated with the claims file.  In a November 2011 letter, the Veteran was incorrectly notified that the Judge Gallagher was no longer employed by the Board.  Judge Gallagher is still employed by the Board and will be rendering the determination in this case

The Board notes that the issue of direct service connection for neck and upper back pain was initially adjudicated in October 1995.  The Veteran did not file a notice of disagreement and the October 1995 rating decision became final.  In June 2005, the Veteran submitted a claim seeking service connection for a cervical spine disability, to include on a secondary basis.  Although service connection on a secondary basis was not explicitly addressed in the October 1995 final rating decision, basing a claim for service connection on a new theory of etiology does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  Therefore, although the Veteran has raised a new theory regarding causation, he is nonetheless required to submit new and material evidence to reopen the claim for service connection.

Moreover, it appears the RO did not treat the June 2005 claim as a petition to reopen and thus adjudicated it directly without first determining whether new and material evidence had been submitted sufficient to reopen the claim.  Regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board has recharacterized the issue on appeal as whether the Veteran has submitted new and material evidence to reopen the previously denied claim of service connection for a cervical spine disability (claimed as neck and upper back pain), to include as secondary to medication taken for service-connected mental health disorders.  As will be discussed below, the Veteran is not prejudiced as the Board has granted this petition to reopen.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).

In October 2010, it appears that the Veteran filed a claim for increased disability benefits for his service-connected major depression and traumatic brain injury with migraines.  The Board also notes that in January 2012, the Veteran's representative filed a written brief presentation which indicated a claim for additional back disabilities under 38 U.S.C.A. § 1151.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

In September 2010, the Board remanded this matter for further evidentiary development, to include a clarifying medical opinion with supporting rationale and reasoning.  As will be discussed in greater detail below, the VA examination and accompanying opinion are inadequate.  As such, the matter must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA will notify the Veteran if further action is required of him.  



FINDINGS OF FACT

1.  The October 1995 rating decision denied the claim of entitlement to service connection for a cervical spine disability on the basis that there was no chronic cervical disability.  

2.   Evidence received since the October 1995 decision, by itself and when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim of service connection for a cervical spine disability.  


CONCLUSIONS OF LAW


1.  The October 1995 rating decision denying service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the October 1995 rating decision denying service connection for a cervical spine disability is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

The petition to reopen the Veteran's cervical spine claim has been granted, and to this extent only, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

II.  New and Material Evidence

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510 (1992).

In June 1995, the Veteran filed a claim of service connection for neck and upper back pain.  The claims file contained a May 1994 x-ray report which showed no disease, arthritic changes, or evidence of fracture or subluxation.  X-rays taken in conjunction with the July 1995 VA examination were negative for any cervical spine abnormality.  Following examination, the Veteran was diagnosed with cervical spine pain as his gait was normal; his cervical and thoracic spine where straight; and his posture was good.  Additionally, his reflexes and sensations were intact and he had full range of painless motion of the cervical and thoracic spine.  This claim was denied in an October 1995 rating decision on the basis that the Veteran did not suffer from a chronic neck disability.  The Veteran did not appeal the decision, and it is final.  38 U.S.C.A. § 7105(c) (West 2002).

Since the October 1995 rating decision, the Veteran has submitted private treatment records which include a MRI report dated in May 2005 which shows a diagnosis of subtle degenerative disc change at C6-7 with borderline circumferential disc bulging.  This evidence is both new to the record and pertains to a current diagnosis of a neck disordere.  Therefore, it raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (interpreting 38 C.F.R. § 3.156(a) as creating a low threshold; viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening"; and emphasizing that the regulation "does not require new and material evidence as to each previously unproven element of a claim.")  The Board concludes that new and material evidence has been submitted; the claim for service connection for a cervical spine disability is reopened.  See 38 C.F.R. § 3.156.    


ORDER

The petition to reopen the claim of service connection for a cervical spine disability is granted.  


REMAND

Reason for Remand:  To associate updated VA treatment records with the claims file and obtain a clarifying medical opinion

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes obtaining records in the custody of a federal department or agency.  38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)(holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  The duty to assist also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In this case, the Veteran asserts that his lumbar and cervical spine disabilities were caused by a fall he sustained in 2005.  He asserts that this fall was the direct result of medication prescribed to him by VA for his service-connected mental disorders.  In February 2006, the Veteran was afforded a VA examination to assess the nature and etiology of his lumbar spine and cervical spine disabilities.  During the examination, the Veteran asserted that following a May 2005 fall he started to experience tingling in his medial thighs down to his feet with pain in his lumbar, thoracic, and cervical spine.  The Veteran complained of flare-ups where he would lose his balance.  The examiner noted a somewhat unsteady gait and indicated that the Veteran's ambulation was limited to 100 feet before his legs caused him trouble.  The examiner indicated that the Veteran did not have a history of falls other than an in-service fall and the fall in May 2005 and noted that the Veteran did not use walking or assistive devices.  The examiner noted a November 2005 MRI report of the lumbar spine which showed mild disc desiccation of the L5-S1 with small subligamentous midline disc protrusion without evidence of thecal sac compression or nerve root impingement.  The examiner also referenced private MRI findings dated in May 2005.  The examiner diagnosed the Veteran with neck and back strain and opined that the disorders are not at least as likely as not due to the medication that the Veteran takes for his service-connected depression and migraines.  

In a September 2010 Remand, the Board found that a clarifying opinion was necessary as the VA examination report did not provide an accompanying rationale.  Following the September 2010 Remand, the Veteran was again afforded a VA examination in October 2010 where a different examiner indicated review of the claims file and cited to specific VA treatment records dated from July 1995 through December 2010.  (It is noted that the most recent VA treatment records associated with the claims file are dated to September 2009.)  The examiner provided an in-depth discussion of the Veteran's medical history as it relates to his treatment at the VA Medical Center in Gainesville, Florida, and the VA Outpatient Clinic in Jacksonville, Florida.  The Veteran was diagnosed with thoracolumbar strain, annular bulges at L4-5 and L5-S1, and cervical strain.  The examiner then opined that the Veteran's cervical strain and thoracolumbar spine conditions are not caused by or a result of active service.  He also opined that these disorders are less likely as not caused by, a result of, or aggravated by the fall in 2005 from the medication the Veteran took to control his mental disorders.  He reasoned that the Veteran had taken the same medication prior to the fall.  The examiner also indicated that there was no evidence of a chronic neck or back disability prior to the fall and thus an analysis of aggravation was not warranted.  

However, as discussed below, private treatment records dated both before and after the May 2005 fall show a possibility of cervical and/or lumbar spine disabilities.  The October 2010 VA examiner's discussion focused solely on VA treatment rendered to the Veteran from 1995 to 2010 and did not mention the relevant private treatment records associated with the claims file dated from May 1994 to August 2006.  As such, it appears that the VA examiner did not review the entire claims file, to include the private treatment records.  

With respect to the cervical spine disability, the Veteran began complaining of cervical spine pain in May 1994 for which he was diagnosed with acute cervical strain.  See May 1994 Treatment Records from Flagler Hospital.  An August 2001 private treatment note shows that the Veteran's cervical spine was normal.  See August 2001 treatment note from Baptist Occupational Health Sports Medicine.  However, following the May 2005 fall, treatment notes show diagnoses of subtle degenerative disc changes at C6-7 with borderline circumferential disc bulging.  See May 2005 MRI from Beaches Open MRI.  The MRI of the cervical spine taken in June 2005 was unremarkable.  See June 2005 MRI from Beaches Open MRI.  

With respect to the Veteran's lumbar spine disability, the private medical evidence shows that the Veteran complained of low back pain in May 1994 where x-rays of the lumbar spine showed normal findings, and he was diagnosed with acute lumbar strain.  See May 1994 records from Flagler Hospital.  In August 2001, the Veteran complained of low back pain and was diagnosed with sub acute back pain, shift correction, probable discogenic, and rule out disc fragment at L5-S1.  See August 2001 record from Baptist Occupational Health and Sports Medicine.  An October 2001 treatment note showed minimal disc bulging in multiple areas, underlying degenerative disc disease, and paraspinal spasm of the L4-5.  See October 2001 record from Baptist Occupational Health and Sports Medicine.  In April 2005, the Veteran again returned to Baptist Occupational Health and Sports Medicine with complaints of aggravated low back pain for which he was diagnosed with past history of low back strain with reaggravation and degenerative spondylosis with disk bulges bilaterally.  A repeat MRI was recommended.  

Following the May 2005 fall, a May 2005 MRI report of the lumbar spine showed degenerative disc changes at L4-5 and L5-S1, minimal circumferential disc bulging at L4-5, and small central disc protrusion/herniation at L5-S1 without nerve root impingement or displacement.  See May 2005 MRI report from Beaches Open MRI.  A June 2005 MRI report showed minimal circumferential disc bulging at L4-5 and very small central disc protrusion at L5-S1 without nerve, root impingement or displacement.  See June 2005 MRI report from Beaches Open MRI.  In a June 2005 private treatment note, the Veteran was diagnosed with non-displaced slightly angulated fracture of the 5th sacral segment, secondary to contusion, degenerative disc disease, and disc protrusion with herniation at L5-S1 with aggravation, and an unremarkable MRI of the thoracic spine and cervical strain/sprain stable.  See June 2005 treatment note from Baptist Occupational Health and Sports Medicine.  

As indicated above, these private treatment records are relevant to the Veteran's claims but were not discussed in the October 2010 VA examination report.  As such, a remand is necessary as the examiner does not appear to have reviewed the entire claims file as required in the September 2010 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the examiner is asked to discuss the following:  (i) whether the Veteran had a cervical spine disability and/or a lumbar spine disability prior to the May 2005; (ii) if so, whether the Veteran's cervical disability and/or lumbar spine disability was aggravated by the fall; and (iii) whether the fall was caused by the medications taken for his service-connected disabilities or due to another reason.  In making these determinations, it would be helpful if the VA examiner discussed the Veteran's current medication use for his service-connected mental health disabilities, their side effects, and how they specifically affect the Veteran.  

As provided above, the October 2010 VA examination references VA treatment dating from October 2009 to December 2010.  However, the most recent VA treatment records associated with the claims file are dated to September 2009.  As such, updated treatment records should be obtained from the VA Medical Center in Gainesville, Florida and the VA Outpatient Clinic in Jacksonville, Florida.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant treatment records from the VA Medical Center in Gainesville, Florida and the VA Outpatient Clinic in Jacksonville, Florida, to include the treatment notes dated from September 2009 to the present.

2. Request from the same VA examiner who performed the October 2010 examination, if available, a clarifying opinion regarding the nature and etiology of the Veteran's cervical and lumbar spine disabilities.  If necessary, a repeat examination, to include any testing believed to be required to answer the following questions, should be scheduled.  

The examiner should review all pertinent medical records in the claims file and a copy of this Remand, as well as the September 2010 Board Remand, and should state in the examination report that such review was performed.  The Board calls attention to the private treatment notes from Flagler Hospital, Baptist Occupational Health and Sports Medicine, Memorial Hospital, and Beaches Open MRI dated from 1994 to 2006.  All pertinent clinical findings and a complete rationale for all opinions expressed should be set forth in the written report.  

The examiner should provide specific diagnoses for the Veteran's cervical and lumbar spine disabilities and provide etiological opinions as to these disabilities.  Specifically, the examiner is asked (i) whether the Veteran's current cervical and lumbar spine disabilities are causally or etiologically related to his military service (ii) whether the Veteran had a cervical spine disability or a lumbar spine disability prior to the May 2005; (iii) if so, whether the Veteran's cervical disability and/or lumbar spine disability was aggravated by the fall; and (iii) whether the fall was caused by the medications taken for his service-connected disabilities or due to another reason.  In making these determinations, it would be helpful if the VA examiner discussed the Veteran's current medication use for his service-connected mental health disabilities, their side effects, and how they specifically effect the Veteran.  The examiner is also asked to discuss medically known or theoretical causes of the Veteran's cervical and lumbar spine disabilities, as distinguished from how it could develop from other causes, in determining the likelihood that the cervical and spine disabilities were caused by the fall as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


